Exhibit 10.5

MANAGEMENT AGREEMENT

between

ESA CANADA OPERATING LESSEE ULC

(LESSEE)

and

ESA MANAGEMENT, LLC

(MANAGER)

and

HVM CANADA HOTEL MANAGEMENT ULC

(CANADA EMPLOYER)

November 11, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

CERTAIN DEFINITIONS

     1   

ARTICLE II

  

ENGAGEMENT OF THE MANAGER PARTIES AND COMMENCEMENT OF MANAGEMENT OF THE HOTELS

     5   

Section 2.1.

  

Engagement of the Manager Parties to Manage Hotels

     5   

Section 2.2.

  

Management Commencement Date

     5   

ARTICLE III

  

OPERATION OF THE HOTELS AFTER THE MANAGEMENT COMMENCEMENT DATE

     5   

Section 3.1.

  

Duty and Authority of the Management Parties

     5   

Section 3.2.

  

Operational Standards

     8   

Section 3.3.

  

Agreements with Related Parties

     8   

Section 3.4.

  

Emergency Repairs

     8   

Section 3.5.

  

Major Policy Matters and Decisions

     9   

Section 3.6.

  

Compliance with Trademark License Agreement

     9   

Section 3.7.

  

Marketing and Reservation Services

     9   

Section 3.8.

  

Compliance with Terms of the Loan Documents

     9   

Section 3.9.

  

Credit Policies

     10   

Section 3.10.

  

Collection Practices

     10   

Section 3.11.

  

Centralized Services

     10   

Section 3.12.

  

Intellectual Property

     10   

ARTICLE IV

  

OPERATING EXPENSES PAID BY LESSEE

     11   

Section 4.1.

  

Expenses Incurred by the Management Parties on Behalf of Lessee

     11   

Section 4.2.

  

Debts and Liabilities to Third Parties

     11   

Section 4.3.

  

The Management Parties Not Obligated to Advance Own Funds

     12   

ARTICLE V

  

CONSULTING SERVICES OF MANAGER’S AFFILIATES

     12   

ARTICLE VI

  

COMPLIANCE WITH LAWS

     12   

Section 6.1.

  

Compliance by the Management Parties and Lessee After Management Commencement
Date

     12   

Section 6.2.

  

Lessee’s Right to Contest or Postpone Compliance

     13   

Section 6.3.

  

The Management Parties’ Right to Terminate Agreement

     13   

ARTICLE VII

  

HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT

     13   

Section 7.1.

  

Hotel Account

     13   

 

i



--------------------------------------------------------------------------------

Section 7.2.

  

Operating Funds

     14   

Section 7.3.

  

Reserve Fund

     14   

Section 7.4.

  

Fidelity Bonds

     14   

ARTICLE VIII

  

BOOKS, RECORDS AND FINANCIAL STATEMENTS

     14   

Section 8.1.

  

Accounting System

     14   

Section 8.2.

  

Financial Statements

     15   

Section 8.3.

  

Periodic Delivery of Data in Electronic Form

     15   

ARTICLE IX

  

ANNUAL BUSINESS PLAN

     16   

Section 9.1.

  

Preparation of Annual Business Plan

     16   

Section 9.2.

  

Annual Business Plan Disputes

     16   

Section 9.3.

  

Deviations from Annual Business Plan

     17   

ARTICLE X

  

MANAGEMENT PARTIES’ FEES AND REIMBURSEMENTS

     17   

Section 10.1.

  

Management Fee

     17   

Section 10.2.

  

Reimbursement of Certain Expenses

     17   

Section 10.3.

  

Technical Services

     18   

Section 10.4.

  

Intentionally Omitted

     18   

Section 10.5.

  

Other Hotel Revenue and Expenses

     18   

ARTICLE XI

  

INSURANCE

     19   

Section 11.1.

  

Insurance Coverage

     19   

Section 11.2.

  

Waiver of Subrogation; Lessee Assumes Risk of Adequacy

     19   

ARTICLE XII

  

TERM OF AGREEMENT AND TERMINATION

     19   

Section 12.1.

  

Term

     19   

Section 12.2.

  

Early Termination

     19   

Section 12.3.

  

Termination Procedure

     19   

Section 12.4.

  

Obligations Following Termination

     20   

Section 12.5.

  

Additional Obligations Upon Lender Termination

     21   

Section 12.6.

  

Survival

     23   

ARTICLE XIII

  

REPRESENTATIONS AND COVENANTS

     23   

Section 13.1.

  

Lessee’s Representations

     23   

Section 13.2.

  

The Management Parties’ Representations

     24   

Section 13.3.

  

The Management Parties’ Covenants

     24   

ARTICLE XIV

  

ASSIGNMENT

     24   

ARTICLE XV

  

CONFIDENTIALITY

     25   

 

ii



--------------------------------------------------------------------------------

ARTICLE XVI

  

INDEMNIFICATION AND LIMITATION OF LIABILITY

     25   

Section 16.1.

  

Lessee’s Indemnification

     25   

Section 16.2.

  

The Management Parties’ Indemnification

     25   

Section 16.3.

  

Indemnification Procedure

     26   

Section 16.4.

  

Good Faith Judgment

     26   

Section 16.5.

  

Survival

     26   

ARTICLE XVII

  

MISCELLANEOUS

     26   

Section 17.1.

  

Severability

     26   

Section 17.2.

  

No Partnership

     26   

Section 17.3.

  

Meetings

     27   

Section 17.4.

  

Consents

     27   

Section 17.5.

  

Applicable Law

     27   

Section 17.6.

  

Successors Bound

     27   

Section 17.7.

  

Headings

     27   

Section 17.8.

  

Incorporation of Recitals

     27   

Section 17.9.

  

Notices

     27   

Section 17.10.

  

Entire Agreement; Amendments

     28   

Section 17.11.

  

The Management Parties’ Authority Limited

     28   

Section 17.12.

  

Exclusive Compensation

     28   

Section 17.13.

  

Property Rights

     28   

Section 17.14.

  

Attorneys’ Fees

     28   

Section 17.15.

  

Complimentary/Discount Policies

     28   

Section 17.16.

  

No Third Party Beneficiary

     28   

Section 17.17.  

  

REOC

     28   

 

iii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of November 11, 2013 by
and between ESA CANADA OPERATING LESSEE ULC (f/k/a ESA Canada Operating Lessee
Inc. and BRE/ESA Canada Lessee Inc.), a British Columbia unlimited liability
corporation (“Lessee”), ESA MANAGEMENT, LLC, a Delaware limited liability
company (“Manager”), and HVM CANADA HOTEL MANAGEMENT ULC, an Alberta unlimited
liability corporation (“Canada Employer”, and together with Manager,
collectively, the “Management Parties”).

BACKGROUND

A. ESA Canada Administrator L.L.C., a Delaware limited liability company, and
ESA Canada Properties Trust, a Delaware statutory trust (individually and
collectively, “Owner”) are the owners of those certain properties constituting
various hotel properties more specifically described in Schedule A attached
hereto and the buildings, structures, fixtures and additions now or hereafter
located thereon (collectively, the “Hotels”);

B. Owner has entered into that certain Lease Agreement dated as of October 8,
2010 with Lessee (as the same may be amended, restated, supplemented or
otherwise modified, the “Operating Lease”) pursuant to which Owner has leased
the Hotels to Lessee pursuant to the terms thereof;

C. Manager is an independent contractor engaged in the management of hotels
throughout the United States, and the Management Parties are experienced in the
various phases of hotel operations;

D. Manager is the sole shareholder of Canada Employer; and

E. Lessee desires to utilize the services and experience of the Management
Parties in connection with the management and operation of the Hotels, and the
Management Parties desire to render such services, all upon the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

“Accounting Period” shall mean each of 12 accounting periods of one calendar
month occurring each Fiscal Year.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, (a) controls, is under common control with, or is
controlled by such specified Person and (b) owns at least 10% of, is under
common ownership of at least 10% with, or is



--------------------------------------------------------------------------------

owned at least 10% by, such specified Person. For purposes of this definition,
the term “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies, or activities of
a Person, whether through ownership of voting securities, by contract, or
otherwise.

“Annual Business Plan” shall have the meaning set forth in Section 9.1.

“Cash Management Agreement” shall mean the cash management agreements executed
and delivered in connection with the Loan (including the mortgage loan and each
mezzanine loan).

“Cash Management System” shall mean the cash management system established
pursuant to the Cash Management Agreement and each other cash management
agreement relating to or contemplated by the Loan and the Loan Documents.

“Centralized Services” shall have the meaning set forth in Section 3.11.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

“Emergency Repairs” shall mean repairs which are necessary, as a result of
emergencies, to protect, maintain, or repair the Hotels. Emergencies, for the
purposes hereof, shall mean immediate threats of damage or injury to persons or
property or immediate threats of violations of law.

“ESH Hospitality” shall mean ESH Hospitality, Inc. (f/k/a ESH Hospitality, LLC),
a Delaware corporation, which will elect to be taxable as a real estate
investment trust under Section 856(c) of the Code, together with its successors
and assigns.

“ESH IP” shall mean all names, trademarks, domain names and other intellectual
property used in connection with the ownership, management or operation of any
Hotel.

“FF&E Percentage Contribution” shall have the meaning set forth in Section 7.3.

“Fiscal Year” shall mean a Calendar Fiscal Year starting on January 1 and ending
on December 31 or portion thereof depending upon the Management Commencement
Date and the termination date hereunder.

“Furniture, Fixtures and Equipment” shall mean furniture, furnishings, light
fixtures, outfittings, equipment and all other items of personal property
customarily installed in or used in connection with the operation of the Hotels
(it being understood, for the avoidance of doubt, that Furniture, Fixtures and
Equipment shall not include major capital improvements to the Hotels).

“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time in the United States of America, consistently applied.

 

2



--------------------------------------------------------------------------------

“Gross Operating Revenues” shall mean all receipts, revenues, income and
proceeds of sales of every kind received by the Management Parties from the
operation of the Hotels, and shall include, without limitation: room rentals;
rent or other payments received from sub-tenants, licensees, and occupants of
commercial and retail space located in the Hotels (provided that the income
and/or revenue received by any licensees, subtenants or other occupants which
are Affiliates of Owner or Lessee shall not be included in Gross Operating
Revenues); the proceeds of insurance received by Owner, Lessee or the Management
Parties with respect to use and occupancy or business interruption insurance;
deposits forfeited and not refunded; frequent guest program payments; and any
amount recovered in any legal action or proceeding or settlement thereof
pertaining to room revenues or other income from the Hotels which arose out of
the operation of the Hotels. Gross Operating Revenues shall exclude all sales
and excise taxes and any similar taxes collected as direct taxes payable to
taxing authorities; gratuities or service charges collected for payment to and
paid to employees; credit or refunds to guests; proceeds of insurance, save and
except for proceeds of insurance with respect to use and occupancy or business
interruption insurance; proceeds of sales of depreciable property; and proceeds
of condemnation.

“Group Services” shall have the meaning set forth in Section 10.2.

“Hotel Account” shall have the meaning set forth in Section 7.1.

“Hotel Information” shall mean information collected and maintained by the
Management Parties in connection with its operation and management of the Hotels
pursuant to this Agreement, regardless of the form or medium involved (e.g.,
paper, electronic, disc, tape, etc.), including without limitation, books of
account, guest records, customer lists, front office records and other records
relating to, or reflecting the operation of, the Hotels.

“Hotels” shall have the meaning set forth in Paragraph A of the Background
section.

“Independent Auditor” shall mean a reputable national firm of independent
certified public accountants having hotel experience, recommended by the
Management Parties from time to time and approved by Lessee.

“Laws” shall have the meaning set forth in Section 6.1.

“Lender” shall mean, collectively, all mortgage and mezzanine lenders party to
the Loan Agreement, together with their respective successors and assigns.

“Licensed Intellectual Property” shall have the meaning set forth in
Section 3.12(b).

“Licensor” shall mean ESH Strategies Branding LLC, a Delaware limited liability
company, together with its successors and assigns.

“Loan” shall mean, collectively, all loans (including mortgage loans and
mezzanine loans) now or hereafter made by Owner and certain Affiliates of Owner,
pursuant to the Loan Documents.

 

3



--------------------------------------------------------------------------------

“Loan Agreement” shall mean, collectively, one or more mortgage or mezzanine
loan agreements or similar instruments evidencing all or any portion of the Loan
by and between Owner and certain Affiliates of Owner and Lender.

“Loan Documents” shall mean collectively, the Loan Agreement, Cash Management
Agreement and all other documentation now or hereafter entered into by Owner and
certain Affiliates of Owner and Lender related to such Loan, including, but not
limited to, security agreements, promissory notes and other collateral
documents.

“Management Commencement Date” shall have the meaning set forth in Section 2.2.

“Management Fee” shall have the meaning set forth in Section 10.1.

“Operating Equipment” shall mean non-consumable equipment and supplies required
for the operation of the Hotels, including chinaware, glassware, linens,
silverware, utensils, uniforms, and all other non-consumable supplies.

“Operating Funds” shall have the meaning set forth in Section 7.2.

“Operating Lease” shall have the meaning set forth in Paragraph B of the
Background section.

“Operating Licenses” shall have the meaning set forth in Section 3.1(e).

“Operating Supplies” shall mean food and beverages and other consumable items
used in the operation of a hotel, such as fuel, soap, cleaning materials,
matches, stationery, brochures, folios and all other items used in the routine
operation of the Hotels which are consumable by nature.

“Owner” shall have the meaning set forth in Paragraph A of the Background
section.

“Parent” shall have the meaning set forth in Section 17.17.

“Person” means any individual or entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.

“REOC” shall have the meaning set forth in Section 17.17.

“Regional Employee” and “Regional Employees” shall have the meaning set forth in
Section 3.1(b).

“Reserve Fund” shall have the meaning set forth in Section 7.3.

“Supervisory Services” shall have the meaning set forth in Section 3.1(b).

“Trademark License Agreement” shall mean that certain Trademark License
Agreement dated as of the date October 8, 2010 by and between Licensor, as
licensor, and Lessee, as licensee, as the same may be amended, modified and/or
supplemented from time to time.

 

4



--------------------------------------------------------------------------------

“Uniform System” shall mean the Uniform System of Accounts for Hotels, “Tenth
Revised Edition”, as revised and adopted by the Hotel Association of New York
City, Inc. from time to time.

ARTICLE II

ENGAGEMENT OF THE MANAGEMENT PARTIES AND

COMMENCEMENT OF MANAGEMENT OF THE HOTELS

Section 2.1. Engagement of the Management Parties to Manage Hotels. Lessee
hereby appoints the Management Parties as Lessee’s exclusive manager, subject to
the terms of this Agreement, to supervise, direct and control the management and
operation of the Hotels, and the Management Parties hereby undertake and agree
to perform, as independent contractors of Lessee, all of the services and to
comply with all of the provisions of this Agreement, upon all of the terms and
conditions hereinafter set forth.

Section 2.2. Management Commencement Date. The Management Parties shall assume
management and operation of the Hotels on the date hereof (the “Management
Commencement Date”).

ARTICLE III

OPERATION OF THE HOTELS AFTER THE

MANAGEMENT COMMENCEMENT DATE

Section 3.1. Duty and Authority of the Management Parties. On and after the
Management Commencement Date, except as expressly limited hereby, the Management
Parties shall have the exclusive authority and duty to direct, supervise, manage
and operate the Hotels in an efficient and economical manner and to determine
the programs and policies to be followed in connection therewith, all in
accordance with the provisions of this Agreement and the Annual Business Plan.
The Management Parties shall at all times be independent contractors and not
employees of Owner or Lessee. Subject to the provisions of this Agreement and
the Annual Business Plan, the Management Parties shall have the discretion and
control in all matters relating to the management and operation of the Hotels.
Without limiting the generality of the foregoing, (subject to the provisions of
this Agreement and the Annual Business Plan):

(a) Canada Employer shall have the authority and duty to hire, supervise, direct
the work of, discharge and determine the compensation and other benefits of all
personnel working in the Hotels pursuant to a written program of benefits,
perquisites and policies which has been delivered to and approved by Lessee.
Canada Employer shall be the judge of the fitness and qualifications of such
personnel and shall be vested with discretion in the hiring, training,
supervision, direction, discharging, and determination of the compensation and
other benefits of such personnel during the course of their employment. It is
expressly understood and agreed that all personnel are in the sole employ of
Canada Employer or such company as Canada Employer may contract with regarding
said personnel and are not in the employ of Lessee or Owner and Lessee will not
interfere with or give orders or instructions to personnel employed at the
Hotels.

 

5



--------------------------------------------------------------------------------

(b) Manager shall have the authority and duty to reasonably employ the resources
of its home office and regional facilities and personnel to supervise and assist
in the operation of the Hotels. Manager shall provide the following supervisory
services: maintenance, human resources and personnel, administration, hotel
operations, housekeeping, advertising, food and beverage operations, sales
promotion, forecasting and operations analysis, staff planning, accounting,
marketing, revenue management, Information Systems, travel commission, training
and oversight of reservations (the “Supervisory Services”). The foregoing
Supervisory Services may be provided by Manager’s corporate officers, Manager’s
employees, home office administrative heads or otherwise and shall be provided
by Manager at its own expense, including, without limitation, the out-of-pocket
expenses, and not charged to Owner, except as otherwise specifically provided
for in this Agreement. Notwithstanding the foregoing, to the extent any such
Supervisory Services are to be provided in Canada, Manager will cause such
services to be provided by Canadian residents. In addition to the Supervisory
Services to be provided by Manager hereunder, Canada Employer shall have the
authority and the duty to initially employ one regional sales director and/or
may employ other employees who will be based primarily in Canada (each a
“Regional Employee”, and collectively, the “Regional Employees”).

(c) The Management Parties shall have the authority and duty to establish all
prices, price schedules, rates and rate schedules (with the goal of maximizing
revenue per available room), rents, lease charges, concession charges, and, in
connection therewith, the supervision, direction and control of the collection,
receipt and giving of receipts for all services or income of any nature from the
operations of the Hotels.

(d) The Management Parties shall have the authority and duty to supervise and
maintain complete books and records, including without limitation, the books of
accounts and accounting procedures of the Hotels.

(e) The Management Parties shall have the authority and duty to obtain and
maintain all licenses and permits required for the operation of the Hotels (the
“Operating Licenses”). The Operating Licenses may be in the name of one of the
Management Parties, Lessee or Owner in accordance with or as required by local
laws, customs and practices.

(f) The Management Parties shall have the authority and duty to administer
leases, license and concession agreements for all public space at the Hotels,
including all stores, office space and lobby space. All such leases, licenses or
concessions shall be in Lessee’s name and may be executed by Canada Employer on
Lessee’s behalf after any such lease, license or other agreement has been
approved by Lessee.

(g) The Management Parties shall have the authority and duty to keep the Hotels
and the Furniture, Fixtures and Equipment in good order, repair and condition,
including, without limitation, making necessary replacements, improvements,
additions and substitutions to the Hotels, subject to the approved Annual
Business Plan. The Management Parties shall effect, institute, and/or supervise
all decorations, routine construction, maintenance, repairs and alterations,
including, but not limited to, the administration of a preventive maintenance
program for all mechanical, electrical and plumbing systems and equipment, for
the Hotels to ensure that the Hotels will be competitive in its market and in
compliance with governmental regulations,

 

6



--------------------------------------------------------------------------------

the requirements of the Trademark License Agreement and with industry standards,
provided that the costs therefor (unless the same relate to emergencies) are
included in the Annual Business Plan or are otherwise approved in writing, in
advance, by Lessee. Subject to the limitations set forth in and imposed by the
Annual Business Plan and the Loan Documents, the Management Parties will have
the right to make such alterations, additions or improvements to the Hotels as
are customarily made in the operation or comparable hotels; provided, however,
that no structural alterations, additions or improvements involving a
fundamental change in the character of the Hotels will be made without Lessee’s
prior written approval. The cost of such customary alterations, additions or
improvements will be paid either out of the Gross Operating Revenues and charged
directly to current operating expenses of the Hotels (if permitted by the Loan
Documents) or will be paid from the Reserve Fund and capitalized and amortized
on the books of the Hotels.

(h) The Management Parties shall have the authority and duty to negotiate and
enter into, on behalf of Lessee, service contracts and licenses required in the
ordinary course of business in operating the Hotels, including, without
limitation, contracts for life/safety systems maintenance, electricity, gas,
telephone, cleaning, elevator and boiler maintenance, air conditioning
maintenance, master television service, laundry and dry cleaning, and other
services which the Management Parties deem advisable; provided, however, any
contract for a term in excess of one (1) year or which is not terminable without
fee or penalty upon not more than sixty (60) days written notice or under which
the total amount payable is $5,000 or more per Hotel and which is not covered in
the Annual Business Plan shall, be approved by Lessee, which approval shall not
be unreasonably withheld or delayed; and provided further, that to the extent
any such contract of license is to provide services to the Hotels, the parties
will use best efforts to cause such contract or license to specify that all such
services will be provided by Canadian residents.

(i) The Management Parties shall have the authority and duty to negotiate and
enter into, on behalf of Lessee, agreements for banquet facilities and guest
rooms and agreements to provide entertainment for the Hotels, and licenses for
copyright music and videos, provided that to the extent any such agreement is to
provide services to the Hotels, the parties will use best efforts to cause such
agreement to specify that all such services will be provided by Canadian
residents.

(j) The Management Parties shall have the authority and duty to supervise and
purchase or arrange for the purchase in the most economical manner of all
inventories, provisions, Operating Equipment and Operating Supplies, which, in
the normal course of business, are necessary and proper to maintain and operate
the Hotels.

(k) The Management Parties shall have the authority and duty to prepare and
submit to Lessee the Annual Business Plan, as hereinafter described in
Section 9.1.

(l) The Management Parties shall have the authority and duty to consult with
Lessee at least quarterly to discuss the operation and management of the Hotels
and the performance of the Management Parties’ duties under this Agreement.

(m) The Management Parties shall have the authority and duty to prepare, or
engage an accounting firm reasonably approved by Lessee to prepare, any tax
returns and

 

7



--------------------------------------------------------------------------------

statements which must be filed in connection with the ownership, operation or
management of the Hotels (e.g., sales, use and occupancy taxes, real property
taxes, and the like), and shall file (or cause to be filed) such returns and
statements and, subject to the availability of Lessee funds, pay (or cause to be
paid) such taxes, all in accordance with applicable Laws.

(n) The Management Parties shall have the authority and duty to, at Lessee’s
request, advise and assist Lessee in connection with negotiating and prosecuting
any claims for the abatement, reduction or refund of property taxes affecting
the Hotels.

(o) The Management Parties shall have the authority and duty to cooperate
reasonably with and assist Lessee in any legal proceedings by or against Lessee
or Owner with regard to the Hotels and involving third parties.

(p) The Management Parties shall have the authority and duty to perform such
other tasks as are customary and usual in the operation of a hotel of a class
and standing consistent with the Hotels’ facilities.

(q) The Management Parties shall have the authority and duty to prepare and
maintain all records and reports relating to the Hotels necessary to demonstrate
and support ESH Hospitality’s status as a real estate investment trust for tax
purposes.

Section 3.2. Operational Standards. (a) The Management Parties will operate the
Hotels at the expense of Lessee in accordance with and subject to the provisions
of this Agreement and the Annual Business Plan. The Management Parties shall
manage the Hotels in a manner normally associated with extended stay hotels of
similar size, type, or usage in similar locations. The Management Parties shall
use due care with respect to the management, maintenance, and protection of, and
accounting for, Lessee’s and Owner’s assets.

(b) The Management Parties shall manage and operate the Hotels and their
businesses, services, and sales and shall exercise diligent efforts to do so at
all times in a manner consistent with the standards imposed by the Trademark
License Agreement, the Operating Lease, the requirements of all governmental
regulations, and the requirements of this Agreement.

(c) The Management Parties shall implement policies and practices to:
(i) facilitate effective and efficient discharge of their obligations under this
Agreement; and (ii) to create and enhance goodwill among existing and
prospective guests and patrons.

Section 3.3. Agreements with Related Parties. The Management Parties shall not
enter into any contract with an Affiliate of the Management Parties in
connection with the Hotels or the Management Parties’ services under this
Agreement, including, without limitation, for operating, cleaning, maintaining,
repairing or servicing the Hotels, without the express prior written consent of
Lessee, which consent may be evidenced by Lessee’s approval of the Annual
Business Plan.

Section 3.4. Emergency Repairs. In the event Emergency Repairs are needed at the
Hotels, Manager shall be required to use its good faith efforts to obtain
Lessee’s verbal approval of any Emergency Repairs prior to making any
expenditure therefor. In the event Manager is unable to contact Lessee to obtain
its verbal approval of Emergency Repairs, then

 

8



--------------------------------------------------------------------------------

Manager is authorized to enter into contracts occasioned by such emergency that
provide for expenditures not contemplated by the Annual Business Plan up to a
sum of $50,000, and provided the same may be incurred under the Loan Documents.
Manager will promptly give Lessee written notice of any Emergency Repairs made
by Manager.

Section 3.5. Major Policy Matters and Decisions. (a) Manager shall submit
outlines, in reasonable detail, to Lessee setting forth its plans for and/or any
major changes in its management and operation of the Hotels that are likely to
have a material effect upon the profitability of the Hotels prior to Manager’s
institution of such changes.

(b) Manager shall not make any major policy decisions or changes not reflected
in the applicable Annual Business Plan that would have a potentially material
effect on the operations of the Hotels without first obtaining Lessee’s approval
of such policy change.

Section 3.6. Compliance with Trademark License Agreement. The Management Parties
shall administer compliance with the Trademark License Agreement.

Section 3.7. Marketing and Reservation Services. Manager shall cause the Hotels
to be included in the national advertising programs and central reservation
system for all hotels operated under the trademarks and trade names covered by
the Trademark License Agreement.

Section 3.8. Compliance with Terms of the Loan Documents. (a) Nothing herein
contained shall prevent Lessee or Owner from encumbering the Hotels by mortgage,
deed of trust, or trust deed in the nature of a mortgage.

(b) Subject to availability of Lessee funds, Manager shall use diligent efforts
to cause the operation of the Hotels to comply with all terms, conditions, and
obligations contained in the Loan Documents or any substitute therefor, of which
Manager is made aware (provided that Manager shall be under no obligation to
ensure that sufficient funds for payment thereof are generated from Hotels
operations), and with any leases, Lessee’s organizational documents, or other
agreements of which Manager is made aware that are executed by Lessee or Owner
and that relate to the Hotels. Manager acknowledges that the terms and
provisions of the Loan Documents may provide different standards or requirements
with respect to certain matters covered by this Agreement. To the extent the
provisions of this Agreement are inconsistent with restrictions imposed by the
Loan Documents, so long as Manager has been notified in writing of such
restrictions, the provisions of the Loan Documents shall govern with respect to
the matters covered hereby.

(c) Upon the execution of any of the Loan Documents, Lessee shall furnish
Manager with a duplicate copy thereof and, if not designated in such Loan
Documents, shall designate the post office address where notices may be served
upon Lender. Manager agrees that, so long as any such Loan Document shall
constitute a lien on the Hotels, when Lender shall request in writing copies of
any and all financial or other information, required to be prepared or
maintained by Manager, pursuant to the terms and provisions of this Agreement,
Manager shall, at Lessee’s direction, deliver same to Lender as often as Lessee
may reasonably request. Moreover, Manager shall allow, upon request of Lessee,
any person designated in writing by Lender to examine, audit, inspect, and
transcribe all books of account and all other records relating to or reflecting
the operation of the Hotels.

 

9



--------------------------------------------------------------------------------

(d) Subject to the applicable terms and conditions of the Loan Documents, this
Agreement and the rights of Manager hereunder are and shall be expressly
subordinate and inferior to the rights of Lender under the Loan Documents as and
to the extent provided therein.

Section 3.9. Credit Policies. Manager shall establish and implement policies and
procedures for verifying, accepting, limiting, and rejecting the credit of
guests and patrons of the Hotels. In connection with the foregoing, Manager
shall make appropriate arrangements to honor American Express, Visa, MasterCard,
such credit cards as may be required or provided by Licensor, and such other
credit cards as Manager or Lessee may deem desirable. Manager shall utilize its
best efforts to make such arrangements on the most favorable terms available.

Section 3.10. Collection Practices. Manager shall employ its best efforts to
collect any and all credit card charges, checks, traveler’s checks, drafts, and
other accounts receivable. Manager shall employ collection agencies and legal
counsel, where appropriate, to pursue such claims.

Section 3.11. Centralized Services. Manager shall provide, or shall cause one or
more of its Affiliates to provide, in the operation of the Hotels and for the
benefit of its guests, those benefits, services, and facilities, including joint
advertising programs to the extent appropriate (all herein collectively called
“Centralized Services”), similar to those furnished to other hotels owned and/or
operated by Manager or its Affiliates.

Section 3.12. Intellectual Property.

(a) Manager acknowledges that the Licensor is the sole and exclusive owner of
all rights, title and interest to the ESH IP, which shall in all events remain
the exclusive property of the Licensor (or one or more of Licensor’s
Affiliates). Manager further acknowledges that, pursuant to the Trademark
License Agreement, Lessee and its Affiliates have a license to use the ESH IP,
which license shall in all events remain the exclusive property of Lessee (or
one or more of Lessee’s Affiliates). All use of the ESH IP at or in connection
with the Hotels or as otherwise contemplated by this Agreement, and all goodwill
arising therefrom or symbolized thereby, shall inure solely to the benefit of
Lessee, Licensor and their respective Affiliates, as applicable. Nothing in this
Agreement shall be construed to grant Manager any right of ownership in, or
right to use, or right to license others to use, the ESH IP, except in
connection with fulfilling its duties and obligations under this Agreement.
Manager may not otherwise use the ESH IP without the prior written consent of
Licensor or Lessee, which may be withheld in Licensor’s or Lessee’s sole and
absolute discretion, in any manner whatsoever and shall not apply for
registration of any ESH IP or any other intellectual property confusingly
similar thereto in any jurisdiction.

(b) Manager acknowledges that Lessee or its Affiliates are or may become the
licensee of certain intellectual property including intellectual property that
may be embodied in software for use at one or more facilities leased by Lessee
or its Affiliates and all source and object code versions thereof and all
related documentation, flow charts, user manuals,

 

10



--------------------------------------------------------------------------------

service/operator manuals and any enhancements, modifications or substitutions
thereof (all such intellectual property herein collectively called “Licensed
Intellectual Property”). Except as otherwise specified by Lessee, Manager may
utilize the Licensed Intellectual Property to the extent that Manager deems
appropriate in connection with the operation of the Hotels for the purpose of
carrying out its obligations hereunder, but such use shall be strictly on a
non-exclusive basis and neither such use nor anything contained in this
Agreement shall confer any proprietary or other rights in the Licensed
Intellectual Property on Manager or any third parties.

(c) Upon the expiration or earlier termination of this Agreement, any use of or
right to use any of the ESH IP or Licensed Intellectual Property at or in
connection with the Hotels by Manager shall cease forthwith. In the event of the
expiration or earlier termination of this Agreement, Manager shall immediately
cease using all ESH IP and Licensed Intellectual Property, except to the extent
that Manager may be authorized to continue using the same pursuant to, and in
accordance with, the terms and conditions of any separate management or license
agreement between Manager and any Affiliate of Lessee or any licensee or
franchisee that is otherwise authorized to use any such ESH IP or Licensed
Intellectual Property. Further, Manager will have no right whatsoever from and
after the date of expiration or earlier termination to make use of or to dispose
of any furnishings and equipment, Operating Equipment and Operating Supplies
bearing or incorporating any ESH IP except upon and in accordance with the terms
and provisions of this Section 3.12(c). Specifically, it is understood and
agreed that Manager may not make any use of such property from and after the
effective date of such expiration or earlier termination unless Manager is
specifically authorized in writing (whether under license from Lessee, Licensor
or otherwise, other than by this Agreement) to use property bearing any ESH IP,
nor may Manager dispose of such property to any person or entity whatsoever
unless such person or entity is specifically authorized in writing by Lessee or
Licensor (whether under license from Lessee or Licensor or otherwise) to use
property bearing or incorporating any ESH IP.

(d) Lessee, Licensor and their respective Affiliates shall have the right to
injunctive relief and any other right or remedy available at law or in equity to
enforce the provisions of this Section 3.12.

(e) The provisions of this Section 3.12 shall survive expiration or earlier
termination of this Agreement.

ARTICLE IV

OPERATING EXPENSES PAID BY LESSEE

Section 4.1. Expenses Incurred by the Management Parties on Behalf of Lessee.
Everything done by the Management Parties in the performance of their
obligations and all expenses incurred under and in accordance with this
Agreement shall be for and on behalf of Lessee and for Lessee’s account, except
the services referred to in Article V, which shall be rendered and performed by
the Management Parties or their Affiliates at their expense and not separately
charged to Lessee, except as otherwise provided in Section 10.2.

Section 4.2. Debts and Liabilities to Third Parties. As between Lessee and the
Management Parties under this Agreement, all debts and liabilities arising in
the course of

 

11



--------------------------------------------------------------------------------

business of the Hotels are and shall be the obligations of Lessee, and, provided
such debts and liabilities have been incurred in accordance with the terms and
provisions of this Agreement, the Management Parties shall not be liable for any
of such obligations by reason of their management, supervision and operation of
the Hotels for Lessee.

Section 4.3. The Management Parties Not Obligated to Advance Own Funds. Neither
the Management Parties nor any of their Affiliates shall be obligated to advance
any of its own funds to or for the account of Lessee, nor to incur any liability
unless Lessee shall have furnished the Management Parties with funds necessary
for the discharge thereof prior to incurring such liability. If the Management
Parties shall have advanced any funds in payment of a permitted expense in the
maintenance and operation of the Hotels, Lessee shall reimburse the Management
Parties therefor on demand. Notwithstanding the foregoing, Manager shall pay
from its own funds the expenses hereinafter described in Article V.

ARTICLE V

CONSULTING SERVICES OF MANAGER’S AFFILIATES

Except as hereinafter provided in Section 10.2, after the Management
Commencement Date, the normal consulting services of the corporate officers and
employees of Manager or Manager’s Affiliates, including its corporate executives
for operations, human resources, training, food and beverage, finance and
administration and real estate, to be rendered from time to time to Manager in
connection with the operations of the Hotels, shall be provided by corporate
officers and employees of Manager or Manager’s Affiliates to Manager at
Manager’s sole cost and expense and not charged to Lessee hereunder. In no event
shall Manager’s Affiliates (other than Canada Employer) be deemed a party to
this Agreement or responsible in any way for Manager’s obligations pursuant to
this Agreement by virtue of providing the foregoing services to Manager (or any
of the services described in Section 10.2 and Lessee reimbursing Manager for the
expenses in connection therewith).

ARTICLE VI

COMPLIANCE WITH LAWS

Section 6.1. Compliance by the Management Parties and Lessee After Management
Commencement Date. The Management Parties shall make all reasonable efforts, at
expense of Lessee, to assure full compliance with all laws (including privacy
laws), rules, regulations, requirements, orders, notices, determinations and
ordinances of any governing authority (collectively, “Laws”) relating to the
management, leasing, use, operation, repair, supervision and maintenance of the
Hotels, including, without limitation, the provincial and local liquor
authorities, the Board of Fire Underwriters and the requirements of any
insurance companies covering any of the risks against which the Hotels is
insured. Unless otherwise directed by Lessee, the Management Parties shall, at
Lessee’s expense, promptly remedy any violation of any such governmental
regulation which comes or should have come to their attention, which remedy
shall be carried out solely at Lessee’s expense (subject to the limitations set
forth elsewhere herein) unless caused by an action or omission of the Management
Parties not authorized pursuant to this Agreement or unless the Management
Parties has failed to fulfill their duty as required in the immediately
preceding sentence, in which event all costs shall be paid solely by the
Management Parties.

 

12



--------------------------------------------------------------------------------

Section 6.2. Lessee’s Right to Contest or Postpone Compliance. With respect to a
violation of any Laws, Lessee shall have the right to contest any of the
foregoing and postpone compliance pending the determination of such contest, if
so permitted by law and not detrimental to the operation of the Hotels, but in
such event, Lessee shall indemnify and hold harmless the Management Parties from
any loss, cost, damage or expense, as a result thereof.

Section 6.3. The Management Parties’ Right to Terminate Agreement.
Notwithstanding anything in this Agreement to the contrary, if within 30 days of
receiving the Management Parties’ written request (accompanied by a statement of
the Management Parties’ intention to elect to cancel this Agreement if Lessee
fails to give its approval as provided below) Lessee fails to approve the
changes, repairs, alterations, improvements, renewals or replacements to the
Hotels which the Management Parties determine in their reasonable judgment are
necessary to protect the Hotels, Lessee and/or the Management Parties from
innkeeper liability exposure then the Management Parties may terminate this
Agreement any time after such 30 day period upon 7 days’ written notice;
provided, however, that if termination of this Agreement could result in the
acceleration of the indebtedness secured by the Loan Documents, then the
Management Parties shall not have such right of termination, and in such event,
Lessee’s indemnification in Section 16.1 shall apply to such innkeeper liability
as set forth above.

ARTICLE VII

HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT

Section 7.1. Hotel Account. (a) Lessee directs the Management Parties and the
Management Parties acknowledge and agree, pursuant to the terms of the Cash
Management Agreement, to deposit or cause to be deposited, all monies received
by the Management Parties in the operation of the Hotels, excluding the
Operating Funds furnished by Lessee, into the Cash Management System so long as
any amounts under the Loan are outstanding. Lessee agrees that disbursements to
Lessee from the Operating Expense Subaccount (as defined in the Cash Management
Agreement) shall be deposited in a special account or accounts (collectively,
the “Hotel Account”), in Lessee’s name (or in one of the Management Parties’
name, as agent of Lessee), in the bank or trust company recommended by the
Management Parties and approved by Lessee. Such monies shall not be mingled with
the Management Parties’ other funds. Out of the Hotel Account, the Management
Parties shall periodically withdraw funds and pay all operating expenses of the
Hotels and any fees or compensation of any kind due to them pursuant to this
Agreement in accordance with the provisions of this Agreement. Withdrawals from
accounts established pursuant to this Article VII shall be signed by
representatives of the Management Parties only, provided such representatives
are bonded or otherwise insured, and the Management Parties shall supply Lessee
with bonds or other insurance upon Lessee’s request unless said bond or other
insurance shall have been placed by Lessee and delivered directly by the bonding
or insurance company to Lessee. The Management Parties may utilize their
respective centralized disbursement accounts in their respective names for
accounts payable and payroll disbursements, provided that the Management Parties
shall only transfer the necessary amount of funds from the Hotel Account to such
centralized disbursement accounts required to make such disbursements on behalf
of the Hotels. The parties acknowledge that pursuant to Section 11.5 of the
Operating Lease, certain amounts received in the operation of the Hotels and
deposited in the Cash Management System may be offset against and applied to the
payment of rent due under the Operating Lease.

 

13



--------------------------------------------------------------------------------

(b) The Management Parties will maintain the Hotel Account on Lessee’s behalf
and all funds received from Lessee will be and remain the property of Lessee and
will be disbursed by the Management Parties only as set forth in this Agreement.
Any and all expenses of the Hotels paid by the Management Parties must pass
through and be withdrawn from the Hotel Account. Lessee shall have the right
from time to time to direct the Management Parties to change either the
depository bank or the depository arrangements and the Management Parties shall
implement such changes promptly. Lessee shall have the right to approve and to
maintain control of signature cards for the Hotel Account; provided, however,
Lessee shall not withdraw funds from such accounts except as provided below.

Section 7.2. Operating Funds. From and after the Management Commencement Date,
Lessee shall, if and as required, maintain cash in the Hotel Account (“Operating
Funds”) sufficient in amount to enable the Management Parties to properly manage
and operate the Hotels.

Section 7.3. Reserve Fund. If the Loan Documents require a reserve(s) for
Furniture, Fixtures and Equipment to be maintained, the Management Parties shall
cause such reserve(s) to be maintained in accordance with the terms of the Loan
Documents. If the Loan Documents do not require such a reserve, then, as part of
the Hotel Account, there shall be established the Reserve Fund in the manner
hereinafter described. To the extent Operating Funds exceed the amount described
in Section 7.2 and the amounts needed for capital expenditures anticipated
pursuant to the Annual Business Plan, the Management Parties shall deposit from
such excess, if any, in a reserve fund (“Reserve Fund”) an amount equal to 4% of
Gross Operating Revenues or such other percentage of Gross Operating Revenues as
Lessee may, from time to time, require (the “FF&E Percentage Contribution”). The
Management Parties shall deduct the FF&E Percentage Contribution, if any, on a
monthly basis from Gross Operating Revenues and deposit such amount in the
Reserve Fund. The Reserve Fund shall be used only for additions or replacements
to Furniture, Fixtures and Equipment in accordance with the Annual Business
Plan.

Section 7.4. Fidelity Bonds. The Management Parties shall obtain a fidelity bond
or insurance, in an amount not less than $1,000,000 (or such other amount
reasonably required by Lessee consistent with the commercial availability
thereof, the size and scope of Lessee’s business being handled by the Management
Parties hereunder and reasonable business practice), issued by a company
reasonably acceptable to Lessee, covering the Management Parties and such of the
Management Parties’ on-site employees who may handle or be responsible for
monies or property of Lessee and place policies of insurance covering the Hotels
as directed by Lessee.

ARTICLE VIII

BOOKS, RECORDS AND FINANCIAL STATEMENTS

Section 8.1. Accounting System. The Management Parties shall keep full and
adequate books of account and other records reflecting the results of operation
of the Hotels on an accrual basis, all in accordance with GAAP and, as and to
the extent applicable to the Hotels, the Uniform System. The Fiscal Year used by
the Management Parties will consist of 12 Accounting Periods of one calendar
month each. The Hotel Information shall be kept at the

 

14



--------------------------------------------------------------------------------

Hotels and/or Manager’s home office and computer storage systems and shall be
available to Lessee and its representatives at all reasonable times for
examination, audit, inspection and transcription. All of the Hotel Information,
at all times, shall be the property of Lessee. The Management Parties shall
treat as confidential any Hotel Information in its possession, and shall not
disclose to any third party, without the prior written consent of Lessee (which
approval and consent may be withheld in Lessee’s sole discretion) any Hotel
Information, except as may be necessary to perform its duties and obligations
under this Agreement or as may be necessitated by any applicable Laws. Upon the
expiration or earlier termination of this Agreement, all Hotel Information shall
be turned over to Lessee to ensure the orderly continuation of the operation of
the Hotels, but the books and records shall thereafter be available to the
Management Parties at all reasonable times for inspection, audit, examination
and transcription.

Section 8.2. Financial Statements.

(a) The Management Parties shall deliver to Lessee within twenty (20) days after
the end of each Accounting Period a profit and loss statement showing the
results of the operation of the Hotels for such Accounting Period, the Fiscal
Year to date, and the trailing twelve (12) month period, and a statement of
gross revenues received from rooms, food and beverage and other sources, guest
room occupancy percentage, average room rates, total expenses paid and a cash
forecast. Information relating to other matters pertaining to the management,
operation, maintenance, and supervision of the Hotels not covered in such
monthly operating reports as Lessee shall reasonably request will be provided to
Lessee (provided such information is generally within the scope of Manager’s
other obligations and duties hereunder), within 20 days of such request.

(b) The Management Parties shall deliver to Lessee within forty-five (45) days
after the end of each of the first, second and third calendar quarters,
quarterly financial statements in consistent form and presentation to the annual
combined balance sheet, income statement and statement of cash flows, exclusive
of footnotes, accompanied by a reconciliation to the year-to-date monthly
property operations reports and capital expenditures report.

(c) The Management Parties shall cooperate with the Independent Auditor so as to
allow the Independent Auditor to deliver to Lessee within 90 days after the end
of each Fiscal Year a profit and loss statement showing the result of operation
of the Hotels during such Fiscal Year, and the net operating income or loss, if
any, for such Fiscal Year and a balance sheet for the Hotels as of the close of
such Fiscal Year. The Management Parties shall, together with such statement,
deliver to Lessee a statement of income and expenses for such Fiscal Year and a
statement of balances in the Hotel Account. Any disputes as to the contents of
any such statements or any accounting matter hereunder, shall be determined by
the Independent Auditor whose decision shall be final and conclusive on the
Management Parties and Lessee.

Section 8.3. Periodic Delivery of Data in Electronic Form. Upon request by
Lessee (but not more than twice in any calendar year), the Management Parties
shall deliver to Lessee, within a reasonable period of time after such request,
a copy of such Hotel Information as may be requested by Lessee (or if Lessee has
previously made a request under this Section 8.3 for such Hotel Information, a
copy of all such Hotel Information collected since such previous request)
collected or maintained by the Management Parties, in such electronic format as
Lessee may reasonably require.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

ANNUAL BUSINESS PLAN

Section 9.1. Preparation of Annual Business Plan. (a) The Management Parties
shall operate the Hotels pursuant to the annual business plan previously
approved by Lessee for the remainder of calendar year 2013. Thereafter, at least
15 days prior to the date on which Lessee is required to deliver the same to
Lender pursuant to the Loan Documents for each Fiscal Year, the Management
Parties shall submit to Lessee an annual business plan for the succeeding Fiscal
Year. Each annual business plan proposed by the Management Parties and approved
by Lessee in accordance with this Article IX (an “Annual Business Plan”) shall
include: an operating budget showing estimated Gross Operating Revenues,
department profits, operating expenses, and net operating income or loss for the
forthcoming Fiscal Year for the Hotels; a marketing plan (for Fiscal Year 2014
and each Fiscal Year thereafter); a cash flow forecast; projected average daily
room rates; the budget for replacing Furniture, Fixtures and Equipment and for
making capital improvements; and the basis of allocation of the Group Services,
all in reasonable detail and, where appropriate, with the basis for all
assumptions expressly set forth, and otherwise complying with the applicable
requirements set forth in the Operating Lease.

(b) Within 5 business days after the proposed Annual Business Plan is submitted
to Lessee, Lessee shall approve such proposed Annual Business Plan or notify the
Management Parties of any revisions therein which Lessee deems reasonably
necessary. If Lessee approves the proposed Annual Business Plan or if Lessee
requires revisions to the proposed Annual Business Plan, and the Management
Parties do not make reasonable objections to such proposed revisions within 5
business days after receipt thereof, then such proposed Annual Business Plan,
together with the proposed revisions required by Lessee, shall be deemed
thereafter to constitute the Annual Business Plan for the Fiscal Year in
question for all purposes hereof. In the event the Management Parties timely
make any reasonable objection to any proposed revision by Lessee to the proposed
Annual Business Plan, Lessee and the Management Parties shall cooperate with
each other to resolve any questions with respect to such revisions to the
proposed Annual Business Plan and shall use their best efforts to agree upon an
approved Annual Business Plan for the Hotels for the Fiscal Year in question
prior to the date such Annual Business Plan must be submitted to Lender under
the Loan Documents.

Section 9.2. Annual Business Plan Disputes. In the event Lessee and the
Management Parties are unable to agree upon an Annual Business Plan, or as to
any revisions requested by Lessee to the proposed Annual Business Plan, for any
Fiscal Year by the date on which such Annual Business Plan must be submitted to
Lender under the Loan Documents, Lessee shall prevail and the proposed Annual
Business Plan shall be deemed approved as so revised by Lessee (and as the same
may further be revised by Lessee to the extent required by Lender pursuant to
the Loan Documents) and shall thereafter constitute the Annual Business Plan for
the Fiscal Year in question for all purposes hereof. No action shall be taken
and no expenditures shall be made under any proposed Annual Business Plan unless
and until the proposed Annual Business Plan is approved by Lessee.

 

16



--------------------------------------------------------------------------------

Section 9.3. Deviations from Annual Business Plan. The Management Parties shall
diligently pursue all feasible measures to enable the Hotels to adhere to the
Annual Business Plan. To the extent ascertainable in advance, the Management
Parties shall notify Lessee of any projected material variance from the Annual
Business Plan. Notwithstanding anything herein to the contrary, the Management
Parties is not warranting or guaranteeing in any respect that the actual
operating results of the Hotels during the period covered by the Annual Business
Plan will not materially vary from the projections described in the Annual
Business Plan.

ARTICLE X

MANAGEMENT PARTIES’ FEES AND REIMBURSEMENTS

Section 10.1. Management Fee. During each Fiscal Year after the Management
Commencement Date (and for a fraction of any partial Fiscal Year) during the
term hereof, in consideration of the services Manager is to render under this
Agreement, Manager will be paid a fee in U.S. Dollars (the “Manager Fee”) equal
to the sum the of (a) 2.50% of all Gross Operating Revenues converted into U.S.
Dollars using the average daily exchange rate published by the www.OANDA.com
website for the period beginning on the first day of the Fiscal Year (or, in the
case of the first Fiscal Year, beginning on the Management Commencement Date and
ending on the last day of the month for which such Manager Fee is due), less an
amount payable in Canadian Dollars directly to Canada Employer attributable to
all costs and expenses actually incurred by Canada Employer in connection with
the employment by Canada Employer of the Regional Employees in accordance with
Section 3.1(b) (the “Employer Fee”, the Employer Fee and Manager Fee,
collectively, the “Management Fee”) up to $12,000,000 for such Fiscal Year plus
(b) 0.5% of all Gross Operating Revenues converted into U.S. Dollars using the
average daily exchange rate as published by the www.OANDA.com website for the
period beginning on the first day of the Fiscal Year (or, in the case of the
first Fiscal Year, beginning on the Management Commencement Date and ending on
the last day of the month for which such Management Fee is due), less the
Employer Fee, over $12,000,000 for such Fiscal Year. Subject to the applicable
provisions of the Loan Documents (including, without limitation, any Cash
Management System), the Management Fee will be paid in installments by deducting
such fee from Gross Operating Revenues immediately following each Accounting
Period at the rate of (i) 2.50% of Gross Operating Revenues for that Accounting
Period until Gross Operating Revenues for the applicable Fiscal Year are equal
to $12,000,000 and (ii) 0.5% of Gross Operating Revenues for that Accounting
Period thereafter. At the end of each Fiscal Year following the annual audit, an
adjustment will be made, if necessary, and all sums due either the Management
Parties or Lessee shall be paid promptly.

Section 10.2. Reimbursement of Certain Expenses. Notwithstanding the provisions
of Article V (but subject to the Annual Business Plan), Lessee shall reimburse
the applicable Management Party for all of the following property-level costs
and expenses incurred in managing and operating the Hotels: (i) the salaries or
wages of any officers, directors or employees of Canada Employer or any of its
Affiliates who shall be regularly or temporarily employed or assigned on a
full-time basis at the Hotels for the period of such employment or assignment;
(ii) personnel providing in-house legal services to the Management Parties or
any of their Affiliates in connection with matters involving the Hotels, which
services shall be charged at rates equal to or less than the Management Parties’
or such Affiliate’s costs associated with

 

17



--------------------------------------------------------------------------------

such services (provided, that to the extent such services are provided to Lessee
and other lessees, owners or other clients of the Management Parties and/or
their Affiliates on a group rather than on an individual basis, the cost of such
services shall be allocated on a fair and equitable basis among Lessee and such
other lessees, owners or other clients benefiting therefrom in the manner, if
any, described in the Annual Business Plan); (iii) the out-of-pocket expenses of
employees of the Management Parties or any of their Affiliates incurred in
connection with the management and operation of the Hotels (provided, that to
the extent such services are provided to Lessee and other lessees, owners or
other clients of the Management Parties and/or their Affiliates on a group
rather than on an individual basis, the cost of such services shall be allocated
on a fair and equitable basis among Lessee and such other lessees, owners or
other clients benefiting therefrom in the manner, if any, described in the
Annual Business Plan); and (iv) certain other services (including general and
administrative) (collectively, the “Group Services”) best provided to Lessee and
other lessees, owners or other clients of Manager and/or Manager’s Affiliates on
a group rather than on an individual basis, the cost of which Group Services
shall be allocated on a fair and equitable basis among Lessee and such other
lessees, owners or other clients benefiting therefrom in the manner described in
the Annual Business Plan, including, without limitation, the following:
(A) advertising, sales and marketing, (B) payroll processed through Automatic
Data Processing Inc. (or other companies providing similar services), and MIS
support services; (C) accounting services; (D) revenue management;
(E) facilities and purchasing services; (F) information technology services;
(G) reservation services; (H) travel agent commissions; and (I) Centralized
Services. All costs and expenses incurred by Manager or Canada Employer in
Canadian Dollars, including, without limitation, costs and expenses of Canada
Employer in connection with its employment of the Regional Employees in
accordance with Section 3.1(b), shall be reimbursed in Canadian Dollars.

Section 10.3. Technical Services. Service fees for technical services for the
Hotels shall be paid to the Management Parties or their Affiliates if Lessee
requests such services of the Management Parties, or any other services beyond
the scope of services to be provided pursuant to this Agreement. The amount of
fees shall be agreed to by Lessee and the Management Parties prior to commencing
such services. Technical services include renovation coordination, design
review, construction management and related services.

Section 10.4. Intentionally Omitted.

Section 10.5. Other Hotel Revenue and Expenses. Lessee acknowledges that the
Management Parties and their Affiliates have the right to, and currently do,
manage, operate and otherwise provide services to hotel and lodging facilities
and enterprises other than the Hotels. Each of Lessee and the Management Parties
acknowledges and agrees that any and all income derived from, and expenses
incurred by, the Management Parties or any of their Affiliates, directly or
indirectly, from the management and operation of, and provision of services to,
such other hotel and lodging facilities and enterprises shall be, as between
Lessee (on the one hand), and the Management Parties and their Affiliates (on
the other hand), solely for the account of the Management Parties and/or their
Affiliates and shall in no event be borne by or credited to Lessee.

 

18



--------------------------------------------------------------------------------

ARTICLE XI

INSURANCE

Section 11.1. Insurance Coverage. Lessee, or the Management Parties at the
direction of Lessee, shall provide and maintain, at Lessee’s cost and expense
and in Lessee’s and Owner’s name, insurance sufficient to furnish to Lessee,
Owner and the Management Parties reasonable and adequate protection in the
management and operation of the Hotels. All insurance shall be in the name of
Lessee, Owner and the Management Parties as the insured and shall contain riders
and endorsements adequately protecting the interests of Lessee, the Management
Parties and Owner as it may appear including, without limitation, provisions for
at least 20 days’ notice to the Management Parties, Lessee and Owner of
cancellation or of any material change therein. Prior to the Management
Commencement Date and the commencement of each Fiscal Year thereafter, the
Management Parties shall furnish Lessee and each Owner with certificates
evidencing the insurance coverages required pursuant to this Agreement and with
evidence of the payment of premiums therefor.

Section 11.2. Waiver of Subrogation; Lessee Assumes Risk of Adequacy. Lessee
shall have all policies of insurance provide that the insurance company will
have no right of subrogation against any party hereto, their agents or
employees. Lessee assumes all risks in connection with the adequacy of any
insurance or self-insurance program.

ARTICLE XII

TERM OF AGREEMENT AND TERMINATION

Section 12.1. Term. This Agreement shall be for a period commencing on
Management Commencement Date and ending on December 31, 2025 (the “Expiration
Date”), unless sooner terminated as hereinafter provided.

Section 12.2. Early Termination. This Agreement can be terminated by either
Lessee or Manager (on behalf of the Management Parties) at its option for any or
no reason. If either Lessee or Manager exercises its right to terminate this
Agreement prior to the Expiration Date, the rights and obligations of the
parties will cease (other than those that expressly survive the termination of
this Agreement) except as to fees and reimbursements due the Management Parties
or their Affiliates or Lessee pursuant to this Agreement, including without
limitation, Article X, and claims for non-performance by Lessee against the
Management Parties and other claims of liabilities of any party which accrued or
arose before termination.

Section 12.3. Termination Procedure.

(a) If a termination occurs pursuant to Section 12.2, the party electing to
terminate shall give the other party at least 60 days’ prior written notice of
such election, specifying the date of such termination. On the date specified in
such notice, the Management Parties shall cease all activities at the Hotels and
shall have no further obligations under this Agreement except those obligations
which specifically survive any termination hereof.

(b) If one or more (but less than substantially all) of the Hotels are (i) sold,
conveyed or otherwise transferred to another party, (ii) damaged or destroyed by
casualty and Owner has elected not to restore, or (iii) taken in a condemnation
proceeding, then this Agreement shall automatically terminate with respect to
such Hotel(s) from the date of such sale, casualty or condemnation but shall
continue with respect to the other Hotels in accordance with the terms of this
Agreement.

 

19



--------------------------------------------------------------------------------

(c) Prior to the date the Management Parties cease activities at the Hotels, the
Management Parties shall be paid any and all fees earned or expenses due to them
pursuant to this Agreement, and as soon thereafter as is reasonably practicable,
pay any fees or expenses upon the final accounting in Section 12.4(a), and the
Management Parties shall cooperate with Lessee (and Owner, if applicable) in
effectuating an orderly transition to any new manager of the Hotels (or to any
new owner, or to Lessee or Owner, or to any of their respective designee’s, as
the case may be) so as to avoid any interruption in the rendering of services at
the Hotels and take such other actions as are required under Section 12.4.

Section 12.4. Obligations Following Termination. Upon the expiration or earlier
termination of this Agreement for any reason, the Management Parties’ authority
to act for the Lessee or the Owners shall immediately cease and the Management
Parties shall do, and execute and/or deliver to Lessee, the following with
respect to the Hotels, all of which shall be done, and executed and/or delivered
to or as directed by Lessee, promptly upon the expiration or earlier termination
hereof or as soon thereafter as is reasonably practicable.

(a) A final accounting, reflecting receipts and disbursements in connection with
the operations of the Hotels during the current Fiscal Year through the date of
termination.

(b) Any balance of monies of Lessee, including, without limitation, any
undisbursed funds in the Hotel Account.

(c) All Hotel Information (including all Hotel Information stored in any
electronic format), service contracts, reservations, leases, receipts for
deposits, unpaid bills and other papers or documents which pertain to the
Hotels, including, but not limited to, all original documents. In addition, the
Management Parties shall assist Lessee (or its designee) in migrating and
porting any Hotel Information stored in electronic format from the system or
systems used by the Management Parties to any new system or systems designated
employed by Lessee or its designee, including, to the extent necessary, parsing
and decoding the existing content and format of such electronic data to
facilitate such transfer, all such reasonable out-of-pocket costs to be
reimbursed to the Management Parties.

(d) All documents and instruments necessary to transfer to Lessee or its
designee or nominee, to the extent transferable, all Operating Licenses held by
the Management Parties necessary to operate the Hotels.

(e) The Management Parties will assign to Lessee or its nominee, and Lessee and
its nominee, if any, will assume, all space leases and concession agreements in
effect with respect to the Hotels then in either of the Management Parties’,
rather than Lessee’s, name, except for blanket concessions affecting other
hotels or conference centers operated by the Management Parties or their
Affiliates.

(f) The Management Parties will take such further actions as Lessee may
reasonably require to assure an orderly transition of the Hotels’ operations,
including, without limitation, providing inventories of Furniture, Fixtures and
Equipment, Operating Equipment and Operating Supplies.

 

20



--------------------------------------------------------------------------------

(g) Any and all Furniture, Fixtures and Equipment (along with then existing
warranties, operating instructions, and service contracts), Operating Equipment,
Operating Supplies, keys, locks and safe combinations, reservation lists,
ledgers, bank statements for the Hotel Account, budgets, accounting books and
records, insurance policies, bonds and other documents, memoranda, schedules,
lists, contracts, agreements, leases, licenses, correspondence, and other items
required for the operation of the Hotels.

(h) The Management Parties shall remove all of the Management Parties’ personal
property from the Hotel premises.

(i) Without limiting the provisions of clause (d) above, the Management Parties
shall cooperate with Lessee to transfer all liquor licenses to, or to obtain new
liquor licenses, in the name of Lessee or Lessee’s designee. The Management
Parties shall make commercially reasonable efforts to provide interim liquor
licenses for up to one hundred eighty (180) days to Lessee or Lessee’s designee,
provided that the Management Parties may condition such provision on their
receipt of market standard fees and a commercially reasonable indemnity from
such party with respect to such claims as may arise in connection with the sale
of liquor from Hotels.

(j) Without limiting any of the foregoing, the Management Parties shall, for a
period of ninety (90) days after such expiration or earlier termination of this
Agreement, make itself available at all reasonable times to consult with and
advise Lessee or Lessee’s designee regarding the management, operation and
maintenance of the Hotels; in such event, Lessee, Owner or the purchaser of the
Hotels shall reimburse the Management Parties for all of the Management Parties’
reasonable out-of-pocket costs and expenses incurred during such 90-day period
in connection with providing such consulting and advisory services, including,
without limitation, the appropriately allocable portion of the Management
Parties’ payroll expenses for personnel involved in assisting with such
transition.

Section 12.5. Additional Obligations Upon Lender Termination. Capitalized terms
used but not otherwise defined in this Section 12.5 shall have the meaning given
to such terms in that certain Assignment of Management Agreement and
Subordination of Management Agreement, dated as of the date hereof, by and among
Lessee, ESA P Portfolio Operating Lessee LLC, ESA P Portfolio MD Trust, Owner,
Lender (as defined therein) and Manager (the “AMA”). Subject to the provisions
of Sections 8 and 9 of the AMA, if (I) upon the occurrence of a Termination
Event, Lender elects to cause this Agreement to be terminated pursuant to clause
(ii) of Section 5(a) of the AMA, or (II) Manager (on behalf of the Management
Parties) elects to terminate this Agreement pursuant to Section 12.2 following a
foreclosure or deed-in-lieu thereof where Lender or its designee takes title to
the Property, then, at the election of Lender (to be specified in the written
notice to Lessee and Manager specified in clause (ii) of Section 5(a) of the
AMA), for a period continuing through the earlier of (x) the date that is
twenty-four (24) months after the Termination Event or (y) such earlier date on
which Lender provides written notice to Manager that the transition to a
replacement manager is complete (the “Transition Period”; the end of the
Transition Period being the “Termination Date” in such case)

 

21



--------------------------------------------------------------------------------

the Management Parties shall (subject to Lender’s payment and the Management
Parties’ receipt of all Management Fees, including reimbursement of all costs
and expenses of the Management Parties that are reimbursable under and in
accordance with this Agreement, during the Transition Period):

(a) subject to the terms of the AMA, continue to perform all of the Management
Parties’ obligations under the terms of this Agreement and provide reasonable
cooperation and assistance to Lender in conducting such diligence and related
activities as Lender may from time to time reasonably request in anticipation of
and in connection with the transfer of management of any one or more Individual
Properties or any other Collateral to a replacement manager, including in
respect of the reservation system, the marketing program and all Intellectual
Property utilized by Manager in operating each Individual Property (such
activities, collectively, the “Diligence Activities”); provided, that in
connection with any such Diligence Activities, Lender shall pay or reimburse the
Management Parties for all out-of pocket costs and expenses actually incurred by
the Management Parties without duplication of any costs or expenses reimbursed
under the Management Agreement or Services Agreement;

(b) in order to facilitate the orderly transition as a going concern of the
hotel business conducted at the Properties by Borrower, Lessee and the other
Loan Parties and the ability of Lender to transfer that business to a third
party subsequent to the commencement of the Transition Period, shall provide
reasonable cooperation and transition assistance to Lender, any successor owner
of any one or more Individual Properties and/or any third party replacement
manager or management company identified by Lender, which assistance shall
consist of the following: (A) complying with all obligations set forth in
Section 12.3 and Section 12.4 of this Agreement for the entire term of the
Transition Period, notwithstanding the ninety (90) day period set forth therein,
(B) operating the Properties as part of a national advertising program otherwise
applicable to its hotels, (C) including the Properties in the central
reservation system for all hotels operated under the ESA Brand and any third
party software owned and/or licensed by Manager and used by Manager or any
Person in managing and operating the Collateral, in each case, as provided in
this Agreement and substantially in accordance with Manager’s then current
practice, (D) subject to any limitations or restrictions imposed by applicable
law, providing reasonable access to, and upon reasonable request transferring to
Lender, any successor owner of any one or more Individual Properties and/or any
third party replacement manager or management company identified by Lender
(each, a “Transition Party” and collectively, the “Transition Parties”) all
guest data (to the extent maintained or compiled by the Management Parties on
behalf of Borrower or any other Loan Party) and Individual Property-level
employee data relating to the operation of the Properties, (E) maintaining and
cooperating with Lender to effectuate the transfer (to the extent transferable),
at Lender’s request and at Lender’s sole cost and expense, of all licenses,
permits, authorizations held by the Management Parties and necessary for the
operation of each Individual Property, (F) delivering to the Transition Parties
any Hotel Information, financial information and other books and records
relating to the operation of the Individual Properties which are in the control
of the Management Parties and which are required to be delivered by the
Management Parties under this Agreement or are otherwise reasonably requested,
(G) providing onsite access at reasonable times and upon reasonable notice to
the office of the Management Parties for inspection of books and records and
observation of operations (which shall not be construed to include any training
activities) as provided in this Agreement, (H) providing reasonable access to
senior management of the

 

22



--------------------------------------------------------------------------------

Management Parties to discuss the provision of the services contemplated hereby
at reasonable times and upon reasonable notice, (I) subject to any limitations
or restrictions imposed by applicable law, providing the Transition Parties with
employment records with respect to (1) Individual Property-level employees that
Lender is seeking to transfer and (2) back-office employees that provide
services exclusively to one or more Individual Properties; provided, that such
employees do not provide services to other assets managed by Manager
(collectively, “Target Employees”), (J) providing reasonable access to Target
Employees upon reasonable notice to permit the Transition Parties to offer
employment to such employees in connection with such transfer, (K) providing
Centralized Services to the Transition Parties for the operation of the
Collateral, subject to the terms and provisions of this Agreement and (L) taking
all reasonable steps necessary, subject to availability of sufficient Property
revenue, to keep in full force and effect during the Transition Period all
insurance policies and coverages required under this Agreement (such services,
collectively, the “Transition Services”); and

(c) if requested by the Transition Parties, reasonably cooperate with the
Transition Parties at no cost or expense to the Management Parties, in
identifying and contracting third-party licensors, vendors and providers of
software used or licensed in the operation of the centralized reservation
system, website and property management system to secure any required consents
necessary for a Transition Party to continue operating the Collateral.

Section 12.6. Survival. The provisions of Sections 12.3, 12.4, and 12.5 shall
survive the expiration or earlier termination of this Agreement.

ARTICLE XIII

REPRESENTATIONS AND COVENANTS

Section 13.1. Lessee’s Representations. Lessee covenants, represents and
warrants as follows: (a) as of the date hereof, Lessee will be the tenant under
the Operating Lease with respect to the Hotels and has full power and authority
to enter into this Agreement; (b) throughout the term of this Agreement and
except as provided in the Operating Lease, Lessee will pay, keep, observe and
perform all payments, terms, covenants, conditions and obligations under any
lease or other concession and any real estate taxes or assessments covering or
affecting the Hotels; (c) the execution of this Agreement is permitted by the
Articles of Incorporation, By-Laws or other organizational documents of Lessee
and this Agreement has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Lessee; (d) there is no
claim, litigation, proceeding or governmental investigation pending, or as far
as is known to Lessee, threatened, against or relating to Lessee, the properties
or business of Lessee or the transactions contemplated by this Agreement that
does, or may reasonably be expected to, materially and adversely affect the
ability of Lessee to enter into this Agreement or to carry out its obligations
under this Agreement; and (e) neither the consummation of the actions
contemplated by this Agreement on the part of Lessee to be performed, or the
fulfillment of the terms, conditions and provisions of this Agreement, conflicts
with or will result in the breach of any of the terms, conditions or provisions
of, or constitute a default under, any agreement, indenture, instrument or
undertaking to which Lessee is a party or by which it is bound.

 

23



--------------------------------------------------------------------------------

Section 13.2. The Management Parties’ Representations. Each of the Management
Parties, as applicable, covenants, represents and warrants as follows: (a) the
execution of this Agreement is permitted by the limited liability company
agreement or other organizational documents of the Management Parties and this
Agreement has been duly authorized, executed and delivered and constitutes the
legal, valid and binding obligation of the Management Parties enforceable in
accordance with its terms; (b) there is no claim, litigation, proceedings or
governmental investigation pending, or as far as is known to the Management
Parties, threatened, against or relating to the Management Parties, the
properties or business of the Management Parties or the transactions
contemplated by this Agreement that does, or may reasonably be expected to,
materially and adversely affect the ability of the Management Parties to enter
into this Agreement; (c) neither the consummation of the actions contemplated by
this Agreement on the part of the Management Parties to be performed, nor the
fulfillment of the terms, conditions and provisions of this Agreement, conflicts
with or will result in the breach of any of the terms, conditions or provisions
of, or constitute a default under, any agreement, indenture, instrument or
undertaking to which either of the Management Parties is a party or by which it
is bound; (d) subject to obtaining Lender’s consent to the extent required under
the Loan Agreement and so long as any amounts under the Loan are outstanding,
this Agreement shall be modified in the event that it is reasonably determined
by Owner under the Operating Lease that the terms of this Agreement cause the
Rent (as defined in the Operating Lease) to fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code; provided however, no
such modification shall affect the amount of the Management Fee or the practical
realization of the rights and benefits of the Management Parties hereunder and
(e) Canada Employer is, and has at all times been treated as, a disregarded
entity for U.S. federal income tax purposes.

Section 13.3. The Management Parties’ Covenants. From the Management
Commencement Date until the Expiration Date or earlier termination of this
Agreement, the Management Parties covenant that they shall satisfy the following
requirements: (a) the Management Parties shall not permit wagering activities to
be conducted at or in connection with the Hotels by any Person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with the Hotels; and (b) the Management Parties
shall not sublet the Hotels or enter into any similar arrangement on any basis
such that the rental or other amounts to be paid by the sublessee thereunder
would be based, in whole or in part, on either (i) the net income or profits
derived by the business activities of the sublessee or (ii) any other formula
such that any portion of the rent would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto.

ARTICLE XIV

ASSIGNMENT

No party hereto shall assign or transfer or permit the assignment of transfer of
this Agreement without the prior written consent of the other parties. In the
event of consent by a party to an assignment of this Agreement by the other
parties, no further assignment shall be made without the express consent in
writing of such parties, unless such assignment may otherwise be made without
such consent pursuant to the terms of this Agreement. An assignment by either
Lessee or any of the Management Parties of its interest in this Agreement

 

24



--------------------------------------------------------------------------------

shall not relieve Lessee or either of the Management Parties, as the case may
be, from their respective obligations hereunder unless the assignee accepts full
responsibility for performance of the same.

ARTICLE XV

CONFIDENTIALITY

The matters set forth in this Agreement are strictly confidential and Lessee and
the Management Parties will make every reasonable effort to ensure that the
information is not disclosed to any person or entities (including the press)
other than those persons or entities needed to carry out the provisions of this
Agreement without first consulting with and obtaining the consent of the other
party, which consent shall not be unreasonably withheld. The provisions of this
Article XV shall survive the expiration or earlier termination of this
Agreement.

ARTICLE XVI

INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 16.1. Lessee’s Indemnification. Lessee shall hold harmless, indemnify
and defend the Management Parties and their Affiliates and their respective
agents, employees, officers, directors and shareholders from and against all
claims (administrative or judicial), damages, losses and expenses (including,
but not limited to, attorneys’ fees for pre-trial, trial and appellate
proceedings, accounting fees, appraisal fees and consulting and expert witness
fees) arising out of or resulting from the Management Parties’ activities
performed pursuant to this Agreement, any franchise agreement, any past or
future building code or life/safety code violations, and injury to person(s) and
damage to property or business by reason of any cause whatsoever in and about
the Hotels or elsewhere, and any requirement or award relating to course of
employment, working conditions, wages and/or compensation of employees or former
employees at the Hotels, unless such injury or damage is caused by the gross
negligence or willful misconduct or fraud on the part of the Management Parties,
their agents, employees, representatives or independent contractors or by any
breach of the Management Parties’ obligations under this Agreement. Lessee’s
foregoing indemnification obligation to indemnify the Management Parties and
their Affiliates shall extend to any claims between Lessee and the Management
Parties or their Affiliates arising out of this Agreement or otherwise. Any
indemnification shall apply regardless of whether or not said claim, damage,
loss or expense is covered by insurance as herein provided.

Section 16.2. The Management Parties’ Indemnification. the Management Parties
shall hold harmless, indemnify and defend Lessee and its Affiliates, and their
respective agents, employees, officers, directors and shareholders, from and
against all claims (administrative or judicial), damages, losses and expenses
(including, but not limited to, attorneys’ fees for pre-trial, trial and
appellate proceedings accounting fees, appraisal fees and consulting and expert
witness fees) arising out of or resulting from the Management Parties’ gross
negligence, willful misconduct or fraud or from the Management Parties’ breach
of their obligations under this Agreement. The Management Parties’ foregoing
indemnification obligation to indemnify Lessee and its Affiliates shall extend
to any claims between the Management Parties and Lessee or its Affiliates
arising out of this Agreement or otherwise. Any indemnification shall apply
regardless of whether or not said claim, damage, loss or expense is covered by
insurance as herein provided.

 

25



--------------------------------------------------------------------------------

Section 16.3. Indemnification Procedure. Upon the occurrence of an event giving
rise to indemnification, the party seeking indemnification shall notify the
other party hereto and provide the other party hereto with copies of any
documents reflecting the claim, damage, loss or expense. The party seeking
indemnification is entitled to engage such attorneys and other persons to defend
against the claim, damage, loss or expense, as it may choose. The party
providing indemnification shall pay the reasonable charges and expenses of such
attorneys and other persons on a current basis within 20 days of submission of
invoices or bills. Except as otherwise provided in the Operating Lease, if any
claim, lawsuit or action (administrative or judicial) is maintained against the
Management Parties, Lessee or the Hotels due to allegations or actions arising
prior to the Management Commencement Date and the Management Parties had no
involvement with the Hotels prior to such date, Lessee shall bear full and
complete responsibility for the defense of Lessee and the Management Parties,
specifically including all legal fees and necessary and attendant expenses for
the vigorous defense and representation of the interests of the Management
Parties (for pre-trial, trial and appellate proceedings) and Lessee. Lessee
shall support and pay for all legal fees and representations necessary to remove
the Management Parties from any claim, action (administrative or judicial), or
lawsuit covered by the immediately preceding sentence.

Section 16.4. Good Faith Judgment. To the extent that any provision of this
Agreement leaves something to the discretion of the Management Parties, the
Management Parties will not be liable for any action taken by the Management
Parties in the exercise of their discretion as long as in exercising such
discretion, the Management Parties were using their good faith judgment.

Section 16.5. Survival. The provisions of this Article XVI shall survive the
expiration or earlier termination of this Agreement.

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Severability. In the event that any portion of this Agreement
shall be declared invalid by order, decree or judgment of a court, this
Agreement shall be construed as if such portion had not been inserted herein
except when such construction would operate as an undue hardship to the
Management Parties or Lessee or constitute a substantial deviation from the
general intent and purpose of said parties as reflected in this Agreement. The
failure of a party to insist upon a strict performance of any of the terms or
provisions of this Agreement or to exercise any option, right or remedy herein
contained, shall not be construed as a waiver or as a relinquishment for the
future of such term, provision, option, right or remedy, but the same shall
continue and remain in full force and effect. No waiver by a party of any term
or provision hereof shall be deemed to have been made unless expressed in
writing and signed by such party.

Section 17.2. No Partnership. The relationship of Lessee and the Management
Parties shall be that of principal and independent contractors. Nothing
contained in this Agreement shall be construed to create a partnership or joint
venture between Lessee and the

 

26



--------------------------------------------------------------------------------

Management Parties or their respective Affiliates or successors in interest. In
the performance of its duties in the management and operation of the Hotels, the
Management Parties shall act solely as independent contractors. It is expressly
covenanted that this Agreement is no more than an agreement for the rendering of
services by the Management Parties on behalf of Lessee in the operation and
management of the Hotels. The Management Parties shall not be Lessee’s
fiduciary, nor shall the Management Parties owe Lessee a fiduciary duty.

Section 17.3. Meetings. Lessee and the Management Parties shall meet with each
other from time to time so that the Management Parties and Lessee may discuss
the status of operations and future plans, recommendations and projections. The
meetings will be held at mutually convenient dates and locations.

Section 17.4. Consents. Except as herein otherwise provided, whenever in this
Agreement the consent or approval of Lessee or the Management Parties is
required, such consent or approval shall not be unreasonably withheld or
delayed. Such consent or approval shall be in writing only and shall be duly
executed by an authorized officer or agent of the party granting such consent or
approval.

Section 17.5. Applicable Law. This Agreement shall be construed under, and
governed in accordance with, the laws of the State of New York.

Section 17.6. Successors Bound. This Agreement shall be binding upon and inure
to the benefit of Lessee, its successors and assigns, and shall be binding and
inure to the benefit of the Management Parties and their permitted assigns.

Section 17.7. Headings. Headings of Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

Section 17.8. Incorporation of Recitals. The recitals set forth in the preamble
of this Agreement are hereby incorporated into this Agreement as if fully set
forth herein.

Section 17.9. Notices. Notices, statements and other communications to be given
under the terms of this Agreement shall be in writing and (a) delivered by hand
against receipt, (b) sent by certified or registered mail or by Federal Express
or other similar overnight mail service, return receipt requested or (c) sent by
telecopier (with answer back acknowledged), (or at such other address as from
time to time designated by the party receiving the notice):

 

If to Lessee:    11525 N. Community House Road, Suite 100    Charlotte, NC 28277
   Attention: President    Attention: President    Facsimile No.: (980) 335-3089
   Attention: General Counsel    Facsimile No.: (980) 335-3089

 

27



--------------------------------------------------------------------------------

If to the Management Parties:    11525 N. Community House Road, Suite 100   
Charlotte, NC 28277    Attention: President    Facsimile No.: (980) 335-3089   
Attention: General Counsel    Facsimile No.: (980) 335-3089

Section 17.10. Entire Agreement; Amendments. This Agreement, together with other
writings signed by the parties hereto expressly stated to be supplementing this
Agreement and together with any instruments to be executed and delivered
pursuant to this Agreement, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof. This Agreement may be amended,
modified or changed only by a writing signed by the parties hereto.

Section 17.11. The Management Parties’ Authority Limited. The Management
Parties’ authority shall be derived wholly from this Agreement, and the
Management Parties have no authority to act for or represent Lessee except as
herein specified.

Section 17.12. Exclusive Compensation. The payments to be made to the Management
Parties hereunder shall be in lieu of all other or further compensation or
commissions of any nature whatsoever for the services described herein and this
Agreement shall be considered as a special agreement between the parties hereto
covering the appointment and compensation of the Management Parties to the
exclusion of any other method of compensation unless otherwise agreed to in
writing.

Section 17.13. Property Rights. This Agreement and the rights created hereunder
are personal to Lessee and the Management Parties and shall not create in favor
of the Management Parties any property rights in the Hotels.

Section 17.14. Attorneys’ Fees. In the event of any litigation arising out of
this Agreement, the prevailing party shall be entitled to reasonable costs and
expenses, including without limitation, attorneys’ fees.

Section 17.15. Complimentary/Discount Policies. The Management Parties will be
permitted to provide customary gratuitous accommodations, services and amenities
to such employees and representatives of the Management Parties visiting the
Hotels in accordance with the Management Parties’ normal policies, provided that
such employees shall in no way displace the Hotels’ third-party business.

Section 17.16. No Third Party Beneficiary. Nothing herein contained shall be
understood or construed to create or grant any third party benefits, rights or
property interests unless the person claiming such rights is expressly
identified herein and the rights claimed are expressly set forth herein.
Notwithstanding the foregoing, it is acknowledged and agreed that the Licensor
is an intended third-party beneficiary of Section 3.12.

Section 17.17. REOC. The parties acknowledge that Lessee is a direct or indirect
controlled subsidiary of an entity, Extended Stay America, Inc., a Delaware
corporation (“Parent”), that is intended to qualify as a “real estate operating
company” (a “REOC”) within

 

28



--------------------------------------------------------------------------------

the meaning of the U.S. Department of Labor plan assets regulation (Section
2510.3-101, Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations) and that it is intended that Lessee will have the rights, pursuant
to this Agreement, as would be reasonably necessary to result in the
qualification of Parent as a REOC. Without limiting the generality of the
foregoing, notwithstanding any other provision of this Agreement, without
prejudice to the other rights provided to Lessee under this Agreement, the
Management Parties agree to: (i) permit Lessee and Parent to visit and inspect
the Hotels and inspect and copy the books and records of the Management Parties,
at such times as Lessee shall reasonably request; (ii) periodically (at least
quarterly) provide Lessee and Parent with information and reports regarding the
Management Parties’ operation and management of the Hotels and the performance
of its duties under this Agreement and with respect to renovations, alterations,
general maintenance, repairs and development activities that the Management
Parties have engaged in or intends to engage in with respect to the Hotels and
their surroundings; (iii) periodically (at least quarterly) consult with Lessee
and Parent in advance with respect to any significant leasing, management and
development matters, as appropriate, including, without limitation, with respect
to matters relating to renovations, alterations, general maintenance, repairs
and development activities with respect to the Hotels and their surroundings and
the management, participatory and development rights retained by Lessee under
this Agreement; and (iv) to provide Lessee and Parent with such other rights as
may reasonably be determined by Lessee to be necessary to enable Parent to
qualify as a REOC, provided the rights described in clauses (i)-(iv) above do
not materially adversely affect (X) the Management Parties’ ability to perform
their duties under this Agreement or the economic benefits enjoyed by the
Management Parties under this Agreement or (Y) the status of ESH Hospitality as
a real estate investment trust under the Code. The Management Parties agree to
consider, in good faith, the recommendations of Lessee in connection with the
matters on which it is consulted as described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

LESSEE:

ESA CANADA OPERATING LESSEE ULC,

a British Columbia unlimited liability corporation

By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory MANAGER:

ESA MANAGEMENT, LLC,

a Delaware limited liability company

By:  

 

  Name:     Title:   CANADA EMPLOYER:

HVM CANADA HOTEL MANAGEMENT ULC,

an Alberta unlimited liability corporation

By:   ESA MANAGEMENT, LLC,   a Delaware limited liability company   By:  

 

    Name:     Title:

[Signature page to Management Agreement – ESA Canada Operating Lessee ULC]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

LESSEE:

ESA CANADA OPERATING LESSEE ULC,

a British Columbia unlimited liability corporation

By:  

 

  Name:     Title:   MANAGER:

ESA MANAGEMENT, LLC,

a Delaware limited liability company

By:  

/s/ David Levine

  Name:   David Levine   Title:   Vice President CANADA EMPLOYER:

HVM CANADA HOTEL MANAGEMENT ULC,

an Alberta unlimited liability corporation

By:   ESA MANAGEMENT, LLC,   a Delaware limited liability company   By:  

/s/ David Levine

    Name:   David Levine     Title:   Vice President

[Signature page to Management Agreement – ESA Canada Operating Lessee ULC]



--------------------------------------------------------------------------------

SCHEDULE A

HOTELS

(see attached)



--------------------------------------------------------------------------------

Site
#

  

Address

  

Owner

    

1250

   141 Cooper Street, Ottawa, ON    ESA Canada Administrator LLC   

1251

   3600 Steeles Avenue West, Vaughan, ON    ESA Canada Administrator LLC   

1252

   222 LeMarchant Road, St. John’s, NF    ESA Canada Administrator LLC   